  Exhibit 10.5

 
AZURRX BIOPHARMA, INC.
 
760 Parkside Avenue, Suite 304 Brooklyn, New York 11226
 

February 14, 2019
 
To the Investor Signatories to The Note Purchase Agreement
 
Re:             
Warrant Amendment
 
Reference is hereby made to those common stock purchase warrants set forth in
Exhibit A hereto (each a “Warrant,” and together the “Warrants”). Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in each of the Warrants.
 
In connection with, and as partial consideration for, the sale and issuance of
certain Senior Convertible Promissory Notes by AzurRx BioPharma, Inc. (the
“Company”) to certain investor signatories to that certain Note Purchase
Agreement, dated February 14, 2019 (“NPA”), the Company hereby agrees to amend
each Warrant to decrease the Exercise Price thereof to $1.50 per share (the
“Warrant Amendment”). This agreement shall only serve to amend the Exercise
Price of each of the Warrants set forth on Exhibit A attached hereto, and all
other terms of the Warrants shall remain in full force and effect.
 
In furtherance of the foregoing, the Company shall prepare, execute and deliver
to the holder of each Warrant a formal amendment to each Warrant to effect the
agreement of the Company set forth herein, on or before ten (10) business days
from the date hereof.
 
Very truly yours,
 
AZURRX BIOPHARMA, INC.
 
By: /s/ Johan M. Spoor
Name: Johan M. Spoor
Title: Chief Executive Officer
 
 
1

 
 
EXHIBIT A
Warrant Schedule
 
 
 
 
2

 
 
Exhibit A
 
 
AzurRx Warrant Holdings:
 
Entity
Expiration Date
Number of Warrant Shares
Exercise Price
Location
ADEC Private Equity Investments, LLC
5/4/2021
273,598
$5.58
Morgan Stanley Account
 
 
 
 
x4811
ADEC Private Equity Investments, LLC
10/14/2021
371,143
$5.50
Morgan Stanley Account
 
 
 
 
x4811
 
 
644,741
 
 
EBR Ventures, LLC
6/5/2022
100,000 (to buy 75,000
$5.50
Morgan Stanley Account x6005
 
 
common shares)
 
 
 
 
75,000
 
 
EBR Descendants GST Inv. Trust
6/5/2022
215,000 (to buy 161,250
$5.50
Wilmington Trust
 
 
common shares)
 
 
 
 
161,250
 
 
CEDA Investments, LLC
6/5/2022
28,572 (to buy 21,429
$5.50
Morgan Stanley Account x6514
 
 
common shares)
 
 
 
 
21,429
 
 
Andrea C. Ross
6/5/2022
28,572 (to buy 21,430
$5.50
Morgan Stanley Account x4358
 
 
common shares)
 
 
 
 
21,430
 
 
Dana T. Ross
6/5/2022
28,572 (to buy 21,429
$5.50
Morgan Stanley Account x4208
 
 
common shares)
 
 
 
 
21,429
 
 
Charlotte Ross Canet
6/5/2022
28,572 (to buy 21,429
$5.50
Morgan Stanley Account x4252
 
 
common shares)
 
 
 
 
21,429
 
 
Olivia Lutz Trust 2014
6/5/2022
57,143 (to buy 42,857
$5.50
Morgan Stanley Account x1298
 
 
common shares)
 
 
 
 
42,857
 
 
GRAND TOTAL
1,009,565
 
 

 
 

 
 
3
